DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 7-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,171,804 (hereinafter Patent ‘804). Although the claims at issue are not identical, they are not patentably distinct from each other because of the follows reasons:

Regarding claim 1 of the Instant Application (hereinafter IA), claim 1 of Patent ‘804 similarly claims all claimed features with the omission of selective coupling features as recited in Patent ‘804. This omission by the IA while leaving all other claimed features the same creates and obvious variation between the claims whereby the claim of the IA is contained within the corresponding claim of Patent ‘804.
Regarding claim 5 of the Instant Application (hereinafter IA), claim 1 of Patent ‘804 similarly claims all claimed features with the omission of selective coupling being performed response to indications and further indicating times of reception as recited in Patent ‘804. This omission by the IA while leaving all other claimed features the same creates and obvious variation between the claims whereby the claim of the IA is contained within the corresponding claim of Patent ‘804.

Regarding claim 7 of the Instant Application (hereinafter IA), claim 1 of Patent ‘804 similarly claims all claimed features with the omission of selective coupling being performed response to indications as recited in Patent ‘804.

Regarding system claim 8 of the Instant Application (hereinafter IA), apparatus claim 1 of Patent ‘804 similarly claims all claimed features with the omission of translator and selective coupling features as recited in Patent ‘804. This omission by the IA while leaving all other claimed features the same creates and obvious variation between the claims whereby the claim of the IA is contained within the corresponding claim of Patent ‘804.

Regarding method claim 11 of the Instant Application (hereinafter IA), apparatus claim 1 of Patent ‘804 similarly claims all claimed features with the omission of the translator and selective coupling features as recited in Patent ‘804. This omission by the IA while leaving all other claimed features the same creates and obvious variation between the claims whereby the claim of the IA is contained within the corresponding claim of Patent ‘804.

Claims 2-4, 6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,171,804 (hereinafter Patent ‘804) in view of Kessler 2018/0060269 (hereinafter Kessler). 

Regarding claim 2 of the IA, Patent ‘804 claims the circuit of claim 1, but does not claim wherein the first downstream node is associated with the first downstream frame by an address of the first downstream node included in the first downstream frame.
However, Kessler teaches wherein the first downstream node is associated with the first downstream frame by an address (address based on the ID of the Node #2) of the first downstream node (Slave Node 2) included in the first downstream frame [See Kessler, Fig. 11, ¶57 (also the addressing number of the frame and the Slave Node numbering)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claim of Patent ‘804, indicating an inline system of devices connected for transmitting data, with the teaching of Kessler, indicating that the data transmitted in the downstream and associated with each corresponding node utilizing ordered addressing techniques. The resulting benefit would have been the ability to maintain ordering and assignment of the respective data and its corresponding node.

Regarding claim 3 of the IA, Patent ‘804 claims the circuit of claim 1, but does not claim wherein the first downstream node is associated with the first downstream frame by an order of transmission of the first downstream frame within the downstream aggregate frame.
However, Kessler teaches wherein the first downstream node is associated with the first downstream frame by an order of transmission of the first downstream frame within the downstream aggregate frame (the downstream frame MD 2 of the first Slave Node 2 are associated with respect to an order of transmission of the downstream frame MD 2 within the downstream aggregate frame of Fig. 11 of Kessler).
(Similar motivation to combine as expressed in the ODP rejection of claim 2 above is apply hereto.)

Regarding claim 4, Patent ‘804 claims the circuit of claim 1, but does not claim further comprising the first downstream node and the second downstream node, the first downstream node coupled to the downstream port, the second downstream node coupled to the first downstream node, wherein the first downstream node is coupled between the downstream port and the second downstream node.
However, Kessler teaches comprising the first downstream node (Slave Node 2) and the second downstream node (Slave Node 3), the first downstream node (Slave Node 2) coupled to the downstream port (downstream port is exiting the left of Slave Node 2), the second downstream node (Slave Node 3) coupled (via the bus linking the Slave nodes) to the first downstream node (Slave Node 2), wherein the first downstream node (Slave Node 2) is coupled between the downstream port (port exiting left of Slave Node 2) and the second downstream node (Slave Node 3, which is to the right of Slave Node 2) [See Kessler, Fig. 11].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claim of Patent ‘804, indicating an inline system of devices connected for transmitting data, with the teaching of Kessler, indicating that the data transmitted in the downstream and associated with each corresponding node utilizing ordered configuration for its network layout. The resulting benefit would have been the ability to maintain ordering and assignment of the respective devices and interconnections for data as traverses each node.

Regarding claim 6 of the IA, Patent ‘804 claims the circuit of claim 1, but does not claim wherein the first downstream node is associated with the upstream frame of the aggregate frame as indicated by an address included in the aggregate frame.
	The obvious nature and motivation to combine both the Patent ‘804 and Kessler is the same as that which was expressed in the ODP rejection of claim 2.


	Regarding method claim 11 of the IA, Patent ‘804 claims the obvious circuit variant in claim 1, but does not claim wherein the generation of downstream information in the respective downstream nodes to be included in upstream frames.
However, Kessler teaches wherein generating, by the first downstream node (Slave Node 3), a first downstream information (data MD 3 from downstream node, Slave Node 3, wherein this downstream data, MD 3, may be related to the monitored/sensed energy of the microphone/sensors 108 [Kessler, Fig. 10 and also Figs. 9 & 11, ¶94), wherein the first downstream information is included within the first upstream frame (data frame comprising only the data labeled MD 3) [See, Kessler, Fig. 9, ¶94 and ¶96-¶98 (insertion of data from several downstream node into their respective frame/slot(s) which are to be transmitted in the upstream)]; and 
generating, by the second downstream node (Slave Node 2), a second downstream information (data of Slave Node 2), wherein the second downstream information is included within the second upstream frame (data frame comprising only the data labeled MD 2) [See, Kessler, Fig. 10, ¶94 & ¶96-¶98 (insertion of data from several downstream node into their respective frames/slot(s) which are to be transmitted in the upstream)].
It would have been obvious to combine the claim 1 of Patent ‘804, indicating a circuit for communicating information between devices which are interconnected, with the teachings of Kessler indicating that the information of downstream nodes may be sent in an upstream direction relative to the position of the node in the network. The resulting benefit of the combination would have been the ability to alter the flow of traffic and also to receive feedback or pertinent data of the downstream device by upstream devices or a headend. 

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,171,804 (hereinafter Patent ‘804), as applied to claim 8 above, and further in view of Tang et al. US 2017/0010329 (hereinafter Tang).

Regarding claim 9 of the IA, claim 1 of Patent ‘804 claims the apparatus variation of IA claim 8, while relying of Tang to teach further comprising 
[See Tang, Fig. 3 for the following configuration]
the first upstream node (200-(2), interpreted as a first upstream node), 
the second upstream node (such as 200-(N), interpreted as a second upstream node), 
the first downstream node (MCU 101, interpreted as the downstream node – or device 200-(1) as the term downstream is a relative term as it relates to the instant device which it is located downstream from) and 
the second downstream node (the device 200-(2), interpreted as the second downstream node because of its relative position in the communications network to the second local controller (device 200-(N-1)), 
the first upstream node coupled to the first upstream port (the device 200-(2) is coupled to the first upstream port comprising the upper transceiver and DataU port 202 of device 200-(1)), 
the second upstream node (such as 200-(N), interpreted as a second upstream node) is coupled to the second upstream port, (the second upstream node 200-(N) is coupled to the second upstream port comprising the Upper transceiver having a lower interface port "DataU" 202 of device 200-(N-1))
the first downstream node is coupled to the first downstream port (MCU/COM/master device 101/100 or other noted relative downstream device 200-(1) is coupled to the first downstream port, shown as the lower transceiver and Data L port of its respective upstream node Figure 3A)), 
the second downstream node is coupled to the first downstream node (the device 200-(2), interpreted as the second downstream node, is coupled to the first downstream port, shown as the lower transceiver and Data L port of its respective upstream node Figure 3A)), 
wherein the first downstream node (device 200-(1)) is coupled between the first downstream port (DataL port of 200-(1)) and the second downstream node (the device 200-(2)) [See, Tang, Fig. 3A].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claim of Patent ‘804, indicating an inline system of devices connected for transmitting data, with the teaching of Tang, indicating that the corresponding network layout of how each device node is to be configured. The resulting benefit would have been the ability to maintain ordering and assignment of the respective data and its corresponding node.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,171,804 (hereinafter Patent ‘804), as applied to claim 8 above, and further in view of Zabezhinsky US 7,362,779 (hereinafter Zab).

Regarding claim 10 of the IA, claim 1 of Patent ‘804 claims the apparatus variation of IA claim 8, upon which IA claim 10 depends, but it does not claim wherein the system bus controller is a first system bus controller, the downstream aggregate frame is a first downstream aggregate frame, the upstream aggregate frame is a first upstream aggregate frame, and further comprising a third upstream port, a fourth upstream port, a second system bus controller, the second system bus controller having a second downstream port, the system bus controller configured to generate a third downstream frame responsive to a third downstream transmission, the system bus controller configured to generate a fourth downstream frame responsive to a fourth downstream transmission, the system bus controller configured to generate a second downstream aggregate frame responsive to the third downstream frame and the fourth downstream frame, the system bus controller configured to transmit the second downstream aggregate frame at the second downstream port, the system bus controller adapted to receive a second upstream aggregate frame that includes a third upstream frame and a fourth upstream frame, the system bus controller configured to generate a third upstream transmission at the third upstream port responsive to the third upstream frame, and the system bus controller configured to generate the second upstream transmission at the fourth upstream port responsive to the second upstream frame.
However these claimed features are suggested by Zab: (The above claimed features are taught by Zab. This is so because the claimed features are nothing more than an obvious repetition of part utilized in conjunction with a repetition of the operation previously cited above in claim 8 for use with these repetition of parts. Zab teaches wherein the Transceivers+ Ser/des 212 of Fig. 2, which further comprises all the elements of Figures 5-6 (interleaver and ports/interfaces) may exists as one of many additional Tranceiver+Ser/des 212. Thus there are a multiple upstream ports, downstream transmissions and system bus controllers taught by Zab which suggests the claimed features of the instant claim with respect to the third and fourth downstream frames responsive to their respective third and fourth downstream transmissions, the third and forth upstream frames, third and fourth upstream ports, second upstream aggregate frame, second system bus controller having a second downstream port [Zab, Figs. 2 and 5-6, Col 3, Lines 57-67 (there may be any number of port cards 202 housing the elements shown in Figures 5-6 configured with this systems and method)]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claim of Patent ‘804, indicating a frame aggregating system of devices connected for transmitting and receiving data, with the teaching of Zab, indicating that the corresponding network layout of how each device node is to be configured may be replicated to comprise multiple frame aggregation steps. The resulting benefit would have been the ability to scale frame aggregation techniques using the same components to reduce overall cost and system complexity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. US 2017/0010329 (hereinafter Tang), in view of Zabezhinsky US 7,362,779 (hereinafter Zab) and Kessler US 2018/0060269 (hereinafter Kessler).

Regarding claim 1, Tang teaches a circuit [Tang, Fig. 3A], comprising: 
a first local controller (device 200-(2)) having a first upstream port (Upper transceiver having a lower interface port "DataU" 202)[Tang, Fig. 3A ¶38] adapted to be coupled to a first local bus (interconnection harnesses 400 which exists as a local Bus connected to the ports of each device 200) and adapted to receive a first local bus transmission via the first local bus [Tang, ¶38-¶40 (data is communicated by each device 200, whereby the interface port "DataU" 202 is the port used by device 200 for receiving a local transmission along the bus 400)], and the first local controller (device 200-(2)) configured to transmit a first upstream transmission via the first upstream port [Tang, ¶38-¶40 (data is communicated by each device 200, whereby the interface port "DataU" 202 is the port used by device 200 for transmitting upstream local transmission along the bus 400)]; 
a second local controller (200-(N-1)) having a second upstream port (Upper transceiver having a lower interface port "DataU" 202)[Tang, Fig. 3A ¶38] adapted to be coupled to a second local bus (interconnection harnesses 400 which exists as a local Bus connected to the ports of each device 200) and adapted to receive a second local bus transmission via the second local bus [Tang, ¶38-¶40 (data is communicated by each device 200, whereby the interface port "DataU" 202 is the port used by device 200 for receiving a local transmission along the bus 400)], and the second local controller (device 200-(N-1)) configured to transmit a second upstream transmission via the second upstream port [Tang, ¶38-¶40 (data is communicated by each device 200, whereby the interface port "DataU" 202 is the port used by device 200 for transmitting upstream local transmission along the bus 400)]; but it does not explicitly disclose the generation of the aggregate frame as taught by Zab. 
However, Zab teaches a system bus controller (Ser/Des circuitry 212 of Figures 2 and 5-6) having a downstream port adapted to be coupled to a system bus (See Figures  5-6 wherein the system bus are the communication links connected to the Framer 502 and Interleaver 608), the system bus controller configured to generate a first downstream frame responsive to the first local bus transmission (the Deserialzers 602 generate a data payload for the wrapped frame 100 as shown in Figure 1 output from the interleaver 608 in response to received data on the input channels (shown in Figure 6), interpreted as the claimed first local bus transmission) [Zab, Figures 2, 5 and 6, Column 7, Line 36-Column 8, Line 67], the system bus controller configured to generate a second downstream frame responsive to the second local bus transmission (Zab discloses that this process happens for each of the input channels that is used to receive data and therefore teaches that the generation of a second downstream frame responsive to the second local bus transmission [Zab, Figure 6 and also see Figures 1 and 3]), the system bus controller configured to generate a downstream aggregate frame responsive to the first downstream frame and the second downstream frame [Zab, Figures 1, 3 and 6 Column 5, Lines 1-60 and Column 8, Lines 1-37 (the first and second data payloads generated from the input data are aggregated into the digital wrapper data frame 100)], the system bus controller configured to initiate transmission of the downstream aggregate frame at the downstream port [Zab, Figures 1, 3 and 6, Column 8, Lines 30-37 (The digital wrapper data frames 100 are transmitted from the interleaver)], the system bus controller adapted to receive an upstream aggregate frame that includes a first upstream frame and a second upstream frame, the system bus controller configured to generate the first upstream transmission responsive to the first upstream frame, and the system bus controller configured to generate the second upstream transmission responsive to the second upstream frame (Fig. 5 depicts the receiving (508 of Figure 5 of Zab), on the system bus (framer 502 side), of an upstream aggregate frame shown as the reception of a digital wrapper data frame (508), then proceeds to generate a first and second upstream frame transmission by reformatting and deinterleaving the incoming data frames (508) into a plurality of subframe structures which are to be forwarded to each of their corresponding different transmit channels) [Zab, Figure 5, Column 7, Lines 5-36]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tang, indicating a device and method of communicating data between connected devices of a network, with the teachings of Zab indicating that the devices communicate data along their respective channels to a controller or hub that has the ability to receive, store the incoming date and then create subframe/payload data and aggregate these subframes/payload data of the respective channels into an aggregate frame for transmission over a connection. The result would have been increased performance of the communication of multiple devices over a shared link at high speeds, but it does not teach the translator associating a first downstream node and the first downstream frame and associating a second downstream node and a second downstream frame.
	However, Kessler teaches further comprising a translator (slave node Figs. 1 & 9/11) having an input coupled to the first upstream port (AN) and the second upstream port (AP of Fig. 1) and an output coupled to the downstream port (BP and link serving as an output of Fig. 1), the translator configured to associate a first downstream node (Slave Node 0) and the first downstream frame (SD 0) and to associate a second downstream node (Slave Node 1) and the second downstream frame (SD 1) [See Kessler, Figs. 10-11, ¶96-¶98 (the association is based on the addressing which corresponds to the position of the frame in the aggregated frame and also the addressing number of the frame and the Slave Node numbering sequence)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tang, in view of Zab, indicating an inline system of devices connected for transmitting data, with the teaching of Kessler, indicating that the data transmitted in the downstream and associated with each corresponding node. The resulting benefit would have been the ability to maintain ordering and assignment of the respective data and its corresponding node.

Regarding claim 2, Tang, in view of Zab and Kessler teaches the circuit of claim 1, wherein the first downstream node is associated with the first downstream frame by an address (address based on the ID of the Node #2) of the first downstream node (Slave Node 2) included in the first downstream frame [See Kessler, Fig. 11, ¶57 (also the addressing number of the frame and the Slave Node numbering)].

Regarding claim 3, Tang, in view of Zab and Kessler teaches the circuit of claim 1, wherein the first downstream node is associated with the first downstream frame by an order of transmission of the first downstream frame within the downstream aggregate frame (the downstream frame MD 2 of the first Slave Node 2 are associated with respect to an order of transmission of the downstream frame MD 2 within the downstream aggregate frame of Fig. 11 of Kessler).

Regarding claim 4, Tang, in view of Zab and Kessler teaches the circuit of claim 1, further comprising the first downstream node (Slave Node 2) and the second downstream node (Slave Node 3), the first downstream node (Slave Node 2) coupled to the downstream port (downstream port is exiting the left of Slave Node 2), the second downstream node (Slave Node 3) coupled (via the bus linking the Slave nodes) to the first downstream node (Slave Node 2), wherein the first downstream node (Slave Node 2) is coupled between the downstream port (port exiting left of Slave Node 2) and the second downstream node (Slave Node 3, which is to the right of Slave Node 2) [See Kessler, Fig. 11].

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. US 2017/0010329 (hereinafter Tang), in view of Zabezhinsky US 7,362,779 (hereinafter Zab).

Regarding claim 8, Tang teaches a system, comprising: 
a first local controller (device 200-(1)) having a first upstream port (Upper transceiver having a lower interface port "DataU" 202)[Tang, Fig. 3A ¶38] adapted to receive a first downstream transmission from a first upstream node (interconnection harnesses 400 which exists as a connection to the ports of each device 200 to adapt the each device to receive a first downstream transmission from a node located upstream (such as 200-(2), interpreted as a first upstream node) from the device 200-(1), interpreted as the first local controller [See, Tang, Fig. 3A, ¶40]), the first downstream transmission being indicated for transmission to a first downstream node (the downstream transmission from device 200-(2) is indicated for transmission to a first downstream node by having the data/information being sent in the downstream addressed to the downstream node according to the uniquely assigned addresses. In this instance, device 200-(2) addresses its downstream data/information to the MCU/COM 101  (also referred to as the master device 100), interpreted as the downstream node, however it is noted that any node that downstream is a relative term and therefore any node that is downstream (in the direction of the master device 100 from the instant device, in this case device 200-(2)) is interpreted as being the (first) downstream node. Thus 200-(1) may serve as the downstream node respective to the device 200-(2)) [See, Tang, Fig. 3A, ¶40]), and the first local controller (device 200-(1)) adapted to transmit a first upstream transmission to the first upstream node via the first upstream port (adapted to transmit a first upstream transmission (which may comprise data or instructions to device 200-(2), interpreted as the first upstream node) using the upper transceiver and DataU port 202 via the interconnection harness 400 for data communication between devices);
a second local controller (200-(N-1)) having a second upstream port (Upper transceiver having a lower interface port "DataU" 202)[Tang, Fig. 3A ¶38] adapted to receive a second downstream transmission from a second upstream node (interconnection harnesses 400 which exists as a connection to the ports of each device 200 to adapt the each device to receive a second downstream transmission from a node located upstream (such as 200-(N), interpreted as a second upstream node) from the device 200-(N-1), interpreted as the second local controller [See, Tang, Fig. 3A, ¶40]), the second downstream transmission being indicated for transmission to a second downstream node (the second downstream transmission from device 200-(N) is indicated for transmission to a second downstream node by having the data/information being sent in the downstream addressed to the second downstream node according to the uniquely assigned addresses. In this instance, device 200-(N) addresses its downstream data/information to the MCU 101, via the device 200-(2), interpreted as the second downstream node because of its relative position in the communications network to the second local controller (device 200-(N-1)[[See, Tang, Fig. 3A, ¶40]]), and the second local controller (device 200-(N-1)) adapted to transmit a second upstream transmission via the second upstream port (adapted to transmit a second upstream transmission (which may comprise data or instructions to device 200-(N), interpreted as the second upstream node) using the upper transceiver and DataU port 202 via the interconnection harness 400 for data communication between devices); but while Tang does teach the presence of downstream ports and transmissions (lower transceivers and Data L ports of Figure 3A), it does not explicitly disclose the generation of the aggregate frame as taught by Zab. 
However, Zab teaches a system bus controller (Ser/Des circuitry 212 of Figures 2 and 5-6) having a first downstream port, the system bus controller configured to generate a first downstream frame responsive to the first downstream transmission (the Deserialzers 602 generate a first data payload (first downstream frame) for the wrapped frame 100 as shown in Figure 1 output from the interleaver 608 (first downstream port) in response to received data on the first of the many input channels (shown in Figure 6), interpreted as the claimed first downstream transmission) [Zab, Figures 2, 5 and 6, Column 7, Line 36-Column 8, Line 67], the system bus controller configured to generate a second downstream frame responsive to the second downstream transmission (considering the second of the input channels the step recited above is repeated to generate a second downstream frame/second data payload of wrapped frame shown in Fig. 1 response to the second downstream transmission of the second input channel of Zab [Zab, Figures 2, 5 and 6, Column 7, Line 36-Column 8, Line 67]), the system bus controller configured to generate a downstream aggregate frame responsive to the first downstream frame and the second downstream frame [Zab, Figures 1, 3 and 6 Column 5, Lines 1-60 and Column 8, Lines 1-37 (the first and second data payloads generated from the input data are aggregated into the digital wrapper data frame 100)], the system bus controller configured to transmit the downstream aggregate frame at the first downstream port [Zab, Figures 1, 3 and 6, Column 8, Lines 30-37 (The digital wrapper data frames 100 are transmitted from the interleaver)], the system bus controller adapted to receive an upstream aggregate frame that includes a first upstream frame and a second upstream frame, the system bus controller configured to generate the first upstream transmission responsive to the first upstream frame, and the system bus controller configured to generate the second upstream transmission responsive to the second upstream frame (Fig. 5 depicts the receiving (508 of Figure 5 of Zab), on the system bus (framer 502 side), of an upstream aggregate frame shown as the reception of a digital wrapper data frame (508), then proceeds to generate a first and second upstream transmission by reformatting and deinterleaving the incoming data frames (508) into a plurality of subframe structures which are to be forwarded to each of their corresponding different transmit channels) [Zab, Figure 5, Column 7, Lines 5-36]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tang, indicating a device and method of communicating data between connected devices of a network, with the teachings of Zab indicating that the devices communicate data along their respective channels to a controller or hub that has the ability to receive, store the incoming date and then create subframe/payload data and aggregate these subframes/payload data of the respective channels into an aggregate frame for transmission over a connection. The result would have been increased performance of the communication of multiple devices over a shared link at high speeds.

Regarding claim 9, the combination of Tang, in view of Zab teaches the system of claim 8, further comprising 
[See Tang, Fig. 3 for the following configuration]
the first upstream node (200-(2), interpreted as a first upstream node), 
the second upstream node (such as 200-(N), interpreted as a second upstream node), 
the first downstream node (MCU 101, interpreted as the downstream node – or device 200-(1) as the term downstream is a relative term as it relates to the instant device which it is located downstream from) and 
the second downstream node (the device 200-(2), interpreted as the second downstream node because of its relative position in the communications network to the second local controller (device 200-(N-1)), 
the first upstream node coupled to the first upstream port (the device 200-(2) is coupled to the first upstream port comprising the upper transceiver and DataU port 202 of device 200-(1)), 
the second upstream node (such as 200-(N), interpreted as a second upstream node) is coupled to the second upstream port, (the second upstream node 200-(N) is coupled to the second upstream port comprising the Upper transceiver having a lower interface port "DataU" 202 of device 200-(N-1))
the first downstream node is coupled to the first downstream port (MCU/COM/master device 101/100 or other noted relative downstream device 200-(1) is coupled to the first downstream port, shown as the lower transceiver and Data L port of its respective upstream node Figure 3A)), 
the second downstream node is coupled to the first downstream node (the device 200-(2), interpreted as the second downstream node, is coupled to the first downstream port, shown as the lower transceiver and Data L port of its respective upstream node Figure 3A)), 
wherein the first downstream node (device 200-(1)) is coupled between the first downstream port (DataL port of 200-(1)) and the second downstream node (the device 200-(2)) [See, Tang, Fig. 3A].

Regarding claim 10, the combination of Tang, in view of Zab teaches the system of claim 8, wherein the system bus controller is a first system bus controller, the downstream aggregate frame is a first downstream aggregate frame, the upstream aggregate frame is a first upstream aggregate frame, and further comprising a third upstream port, a fourth upstream port, a second system bus controller, the second system bus controller having a second downstream port, the system bus controller configured to generate a third downstream frame responsive to a third downstream transmission, the system bus controller configured to generate a fourth downstream frame responsive to a fourth downstream transmission, the system bus controller configured to generate a second downstream aggregate frame responsive to the third downstream frame and the fourth downstream frame, the system bus controller configured to transmit the second downstream aggregate frame at the second downstream port, the system bus controller adapted to receive a second upstream aggregate frame that includes a third upstream frame and a fourth upstream frame, the system bus controller configured to generate a third upstream transmission at the third upstream port responsive to the third upstream frame, and the system bus controller configured to generate the second upstream transmission at the fourth upstream port responsive to the second upstream frame (The above claimed features are taught by Zab. This is so because the claimed features are nothing more than an obvious repetition of part utilized in conjunction with a repetition of the operation previously cited above in claim 8 for use with these repetition of parts. Zab teaches wherein the Transceivers+ Ser/des 212 of Fig. 2, which further comprises all the elements of Figures 5-6 (interleaver and ports/interfaces) may exists as one of many additional Tranceiver+Ser/des 212. Thus there are a multiple upstream ports, downstream transmissions and system bus controllers taught by Zab which suggests the claimed features of the instant claim with respect to the third and fourth downstream frames responsive to their respective third and fourth downstream transmissions, the third and forth upstream frames, third and fourth upstream ports, second upstream aggregate frame, second system bus controller having a second downstream port [Zab, Figs. 2 and 5-6, Col 3, Lines 57-67 (there may be any number of port cards 202 housing the elements shown in Figures 5-6 configured with this systems and method)]).


Regarding claim 11, Tang teaches a method, comprising: 
receiving, by a first upstream port, a first downstream transmission from a first upstream node (device 200-(1) receives, using its Upper transceiver having a lower interface port "DataU" 202, a first downstream transmission from a node located upstream (such as 200-(2), interpreted as a first upstream node) from the device 200-(1))[Tang, Fig. 3A ¶38-¶40],
 the first downstream transmission being indicated for transmission to a first downstream node (the downstream transmission from device 200-(2) is indicated for transmission to a first downstream node by having the data/information being sent in the downstream addressed to the downstream node according to the uniquely assigned addresses. In this instance, device 200-(2) addresses its downstream data/information to the MCU/COM 101  (also referred to as the master device 100), interpreted as the downstream node, however it is noted that any node that downstream is a relative term and therefore any node that is downstream (in the direction of the master device 100 from the instant device, in this case device 200-(1)) may also be interpreted as being the (first) downstream node.);
receiving, by a second upstream port, a second downstream transmission from a second upstream node, the second downstream transmission being indicated for transmission to a second downstream node (Upper transceiver having a lower interface port "DataU" 202 [Tang, Fig. 3A ¶38] that receives a second downstream transmission from a second upstream node a second downstream transmission from a node located upstream (such as 200-(N), interpreted as a second upstream node) from the device 200-(N-1), interpreted as the second local controller [See, Tang, Fig. 3A, ¶40],  wherein the second downstream transmission from device 200-(N) is indicated for transmission to a second downstream node by having the data/information being sent in the downstream addressed to the second downstream node according to the uniquely assigned addresses. In this instance, device 200-(N) addresses its downstream data/information to the MCU 101, via the device 200-(2) and device 200-(N-1), interpreted as the second downstream node because of its relative position in the communications network [[See, Tang, Fig. 3A, ¶40]]); but while Tang does teach the presence of downstream ports and transmissions (lower transceivers and Data L ports of Figure 3A), it does not explicitly disclose the generation of the aggregate frame as taught by Zab.
However, Zab teaches generating, by a system bus controller (Ser/Des circuitry 212 of Figures 2 and 5-6) having a first downstream port, a first downstream frame responsive to the first downstream transmission (the Deserialzers 602 generate a first data payload (first downstream frame) for the wrapped frame 100 as shown in Figure 1 output from the interleaver 608 (first downstream port) in response to received data on the first of the many input channels (shown in Figure 6), interpreted as the claimed first downstream transmission) [Zab, Figures 2, 5 and 6, Column 7, Line 36-Column 8, Line 67], and 
generating, by the system bus controller, a second downstream frame responsive to the second downstream transmission (considering the second of the input channels the step recited above is repeated to generate a second downstream frame/second data payload of wrapped frame shown in Fig. 1 response to the second downstream transmission of the second input channel of Zab [Zab, Figures 2, 5 and 6, Column 7, Line 36-Column 8, Line 67]); 
generating, by the system bus controller, a downstream aggregate frame responsive to the first downstream frame and the second downstream frame [Zab, Figures 1, 3 and 6 Column 5, Lines 1-60 and Column 8, Lines 1-37 (the first and second data payloads generated from the input data are aggregated into the digital wrapper data frame 100)]; 
transmitting, at the first downstream port, downstream aggregate frame at the first downstream port [Zab, Figures 1, 3 and 6, Column 8, Lines 30-37 (The digital wrapper data frames 100 are transmitted from the interleaver)];
receiving, at the first downstream port, an upstream aggregate frame that includes a first upstream frame and a second upstream frame; generating, by the system bus controller, a first upstream transmission responsive to the first upstream frame, and generating, by the system bus controller, a second upstream transmission responsive to the second upstream frame; transmitting, by the first upstream port, the first upstream transmission to the first upstream node via the first upstream port, and transmitting, by the second upstream port, the second upstream transmission to the second upstream node via the second upstream port. (Fig. 5 depicts the receiving (508 of Figure 5 of Zab), on the system bus (framer 502 side), of an upstream aggregate frame shown as the reception of a digital wrapper data frame (508), then proceeds to generate a first and second upstream transmission by reformatting and deinterleaving the incoming data frames (508) into a plurality of subframe structures which are to be forwarded/transmitted via each of their corresponding different respective transmit channels and ports) [Zab, Figure 5, Column 7, Lines 5-36]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Tang, indicating a device and method of communicating data between connected devices of a network, with the teachings of Zab indicating that the devices communicate data along their respective channels to a controller or hub that has the ability to receive, store the incoming date and then create subframe/payload data and aggregate these subframes/payload data of the respective channels into an aggregate frame for transmission over a connection. The result would have been increased performance of the communication of multiple devices over a shared link at high speeds


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. US 2017/0010329 (hereinafter Tang), in view of Zabezhinsky US 7,362,779 (hereinafter Zab) as applied to claim 11 above, and further in view of and Kessler US 2018/0060269 (hereinafter Kessler).

Regarding claim 12, Tang, in view of Zab teaches the method of claim 11, further comprising: 
generating, by the first downstream node, a first downstream information and 
generating, by the second downstream node, a second downstream information (The downstream nodes (200-(N-1) through master node 100) may generate first downstream information and second downstream information) which according to Tang is data, this data may be any of address information or monitored/sensed energy information related to the voltage/energy from each of the respective downstream devices of Tang [Tang, ¶40]), while Tang teaches wherein the downstream nodes may generate first and second downstream information, it does not explicitly teach wherein the first downstream information is included within the first upstream frame and  wherein the second downstream information is included within the second upstream frame.
	However, Kessler teaches wherein generating, by the first downstream node (Slave Node 3), a first downstream information (data MD 3 from downstream node, Slave Node 3, wherein this downstream data, MD 3, may be related to the monitored/sensed energy of the microphone/sensors 108 [Kessler, Fig. 10 and also Figs. 9 & 11, ¶94), wherein the first downstream information is included within the first upstream frame (data frame comprising only the data labeled MD 3) [See, Kessler, Fig. 9, ¶94 and ¶96-¶98 (insertion of data from several downstream node into their respective frame/slot(s) which are to be transmitted in the upstream)]; and 
generating, by the second downstream node (Slave Node 2), a second downstream information (data of Slave Node 2), wherein the second downstream information is included within the second upstream frame (data frame comprising only the data labeled MD 2) [See, Kessler, Fig. 10, ¶94 & ¶96-¶98 (insertion of data from several downstream node into their respective frames/slot(s) which are to be transmitted in the upstream)].
It would have been obvious to combine the teachings of Tang, in view of Zab, indicating a method of communicating information between devices which are interconnected and having the ability to aggregate the information into an aggregate frame, with the teachings of Kessler indicating that the information of downstream nodes may be sent in an upstream direction relative to the position of the node in the network. The resulting benefit of the combination would have been the ability to alter the flow of traffic and also to receive feedback or pertinent data of the downstream device by upstream devices or a headend. 

Allowable Subject Matter
Claims 5-7 are objected to as being allowable pending the overcoming of the applied ODP rejection.
The following is a statement of reasons for the indication of allowable subject matter:  Based on the search of Patent and Non-Patent Literature, the combination of claimed features present in claim 5 were not suggested or taught by any of the prior art yielded by the search alone or in combination with another reference. The current combination of claimed elements with respect to the selective nature of the translator when considered with the claims, as a whole, provide the combination of elements that were determined not to be anticipated or obvious in nature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/               Primary Examiner, Art Unit 2467